On this appeal from a judgment for personal injuries arising from negligence, the defendant, appellant, concedes liability. He asks a reversal upon the sole ground that the verdict of $1,100 is excessive. The jury could have found that plaintiff was cut and bruised about the mouth, tongue, foot, shoulders, right little finger, right knee, left ankle, shin and hip; also that after the accident he suffered from pain in his chest and heart when he worked or exerted himself. Plaintiff was a banjo player. The injury to his little finger was disabling for a time. He was out of work for five weeks, and still suffered some at the time of the trial and more than a year after the accident. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.